Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00347-CV

                                         Steven SCHAAF,
                                             Appellant

                                                 v.

 CHRISTUS SANTA ROSA HEALTH CARE CORPORATION a/k/a Christus Santa Rosa
                    Health System and Christus Health,
                                Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020CI19278
                             Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: October 27, 2021

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the

parties regarding the assessment of costs, we order all costs addressed against appellant. See TEX.

R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).

                                                  PER CURIAM